                 Case 2:09-cv-01524-JCC Document 17 Filed 09/21/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PUGET SOUND ELECTRICAL WORKERS                          CASE NO. C09-1524-JCC
     HEALTH AND WELFARE TRUST et al.,
10
                                                             ORDER
11                             Plaintiffs,
            v.
12
     SHAMP ELECTRICAL CONTRACTING
13   INC.,
14                             Defendant.
15

16          This matter comes before the Court on Plaintiffs’ application for extension of judgment
17   (Dkt. No. 15). Having thoroughly considered the motion and the relevant record, the Court
18   DENIES the motion without prejudice.
19          Nearly eleven years ago, Plaintiffs filed a complaint alleging that Defendant failed to
20   fund certain benefit accounts as required by Defendant’s collective bargaining agreement with
21   International Brotherhood of Electrical Workers Local Union 46. (See Dkt. No. 1.) Defendant
22   never appeared to defend this matter, and the Court granted Plaintiffs’ motion for default
23   judgment on September 20, 2010. (See Dkt. No. 13.) Plaintiffs now move for an order extending
24   the time to execute the judgment by ten years under Washington Revised Code section
25   6.17.020(3).
26          Federal Rule of Civil Procedure 69(a) provides that the procedure for executing a

     ORDER
     C09-1524-JCC
     PAGE - 1
               Case 2:09-cv-01524-JCC Document 17 Filed 09/21/20 Page 2 of 3




 1   judgment entered by a federal court “must accord with the procedure of the state where the court

 2   is located, [unless] a federal statute governs.” The time limit within which a party must execute a

 3   judgment is “procedural in nature and [is] governed by state law.” Andrews v. Roadway Exp.

 4   Inc., 473 F.3d 565, 568 (5th Cir. 2006). Under Washington law, the default time limit for

 5   executing a judgment is ten years. See Wash. Rev. Code § 6.17.020(1). But if a party in whose

 6   favor a judgment has been entered is unable to execute the full judgment during that time, the

 7   party may “within ninety days before the expiration of the original ten-year period, apply to the

 8   court that rendered the judgment . . . for an order granting an additional ten years during which
 9   an execution, garnishment, or other legal process may be issued.” Wash. Rev. Code
10   § 6.17.020(3). The statute instructs courts to grant these applications “as a matter of right, subject
11   to review only for timeliness, factual issues of full or partial satisfaction, or errors in calculating
12   the judgment summary amounts.” Id.
13           Plaintiffs’ application is untimely because it was not filed “within ninety days before the
14   expiration of the original ten-year period.” Wash. Rev. Code § 6.17.020(3). The ten-year period
15   begins to run “from the entry of the judgment.” Wash. Rev. Code § 6.17.020(1). Here, the Court
16   entered the order granting Plaintiffs’ motion for default judgment on September 20, 2010, but it
17   did not enter the judgment in a separate document. When a federal court makes a decision that
18   disposes of a matter but does not enter the judgment in a separate document, judgment is

19   “constructively entered on the 150th day” after the order disposing of the matter is filed on the

20   docket. Orr v. Plumb, 884 F.3d 923, 928 (9th Cir. 2018); see also Fed. R. Civ. P. 58(c)(2)(B).

21   Therefore, the judgment in this matter was not entered until February 17, 2011, 150 days after

22   the Court’s order granting Plaintiffs’ motion for default judgment. Accordingly, Plaintiffs may

23   not apply to extend the time to execute the judgment until November 19, 2020.

24           For the foregoing reasons, the Court DENIES Plaintiffs’ application for extension of

25   judgment (Dkt. No. 15) without prejudice.

26   //


     ORDER
     C09-1524-JCC
     PAGE - 2
              Case 2:09-cv-01524-JCC Document 17 Filed 09/21/20 Page 3 of 3




 1          DATED this 21st day of September 2020.




                                                     A
 2

 3

 4
                                                     John C. Coughenour
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C09-1524-JCC
     PAGE - 3
